An action was brought in London, in the sheriff's court there, on the statute 3 and 4 Ed., 6, for buying and selling cattle. The court held it bad, and the party being removed here by habeas corpus, was discharged. The suit being on a paenal statute, ought to have been in the Court of Sessions of the justices of the peace.
It was held by DODERIDGE, J. (and WHITLOCK and JONES, JJ., seemed to incline thereto) that the statute 21 Jac., 1 c. 4, p. 365, does not restrain suits on paenal statutes in the King's Bench, because that court is not named in it. *Page 769